OPINION — AG — THE COMMISSIONERS OF THE LAND OFFICE MAY LAWFULLY RELEASE A DEFICIENCY JUDGMENT WHICH IS WRIT IN THE TERMS OF H.J.R. NO. 508, UPON RECEIVING PAYMENT OF THE FULL AMOUNT THEREOF COMPUTED ON THE BASIS OF THE SAID JUDGMENT AS RENDERED BY THE COURT AND THAT THE COMMISSIONERS OF THE LAND OFFICE MAY AT THE SAME TIME ENTER INTO AN AGREEMENT PROVIDING THAT THE AMOUNT OF WHICH SAID PAYMENT IS IN EXCESS OF THE AMOUNT WOULD BE DUE IF COMPUTED UPON THE BASIS OF H.J.R. NO. 509 THE EXCESS AMOUNT SHOULD BE DEPOSITED IN A SPECIAL DEPOSITORY ACCOUNT, AFTER SUCH ACCOUNT HAS BEEN AUTHORIZED, BY THE BUDGET DIRECTOR WITH THE APPROVAL OF THE STATE EXAMINER AND INSPECTOR, AS PROVIDED FOR IN 62 Ohio St. 7.2 [62-7.2], UNTIL ITS ULTIMATE DISPOSITION IS DETERMINED BY THE DECISION OF THE SUPREME COURT. CITE: ARTICLE V, SECTION 53, 64 Ohio St. 82.2 [64-82.2] (RICHARD M. HUFF)